                         '                                                ',USDCSDNY
UNITED STATES DISTRICT COURT
                                                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
------------------------------------------x                                 DOC#:                .
THE TRAVELERS PROPERTY CASUALTY COMPANY                                    DATEFILED: -   -~
OF AMERICA,

                             Plaintiff,


             -against-                                                           19-10400 (LAK)


VEMA GROUP, LLC et al.,

                             Defendants.
------------------------------------------x

                                           ORDER


LEWIS A. KAPLAN, District Judge.

              This action is dismissed for lack of subject matter jurisdiction. See Dkt. 11.

              SO ORDERED.

Dated:        January 22, 2020




                                                            Lewis .        Ian
                                                        United States District Judge
